Citation Nr: 1216854	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  10-34 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability manifested by blackouts.

2.  Entitlement to service connection for a psychiatric disability, to include mood disorder and/or anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 1981 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the appellant filed a timely substantive appeal in January 2010 for the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The May 2010 rating decision granted the appellant's claim for entitlement to service connection for right ear hearing loss.  A February 2011 rating decision granted the appellant's claim for entitlement to service connection for tinnitus.  A February 2011 statement from the appellant's representative reflects that the appellant withdrew his appeal for service connection for left ear hearing loss.  Thus, the issues are not before the Board.

In October 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that VA has not satisfied its duty to assist in regard to the appellant's claim.  At the October 2011 Board hearing, the appellant stated that he sought treatment for blackouts a few months after being discharged from service.  He indicated that the treatment was in Missouri.  (October 2011 Board Hearing Transcript (Tr.) at p. 6)  The appellant's representative stated that they had requested the records and that the records should be in the claims file.  (Id.)  However, there is no evidence that the appellant made such a request or that the records have been associated with the claims file.  As the records are relevant to the appellant's claim, particularly as the appellant's separation examination is unavailable, and the appellant indicated that he thought VA had received the records, an attempt should be made to obtain them.

The appellant also reported that he has been receiving psychiatric treatment at the Hennepin County Medical Center (HCMC) twice a month.  (Tr. at p. 17 to 18)  HCMC psychiatric treatment records have been associated with the claims file with the appellant's Social Security Administration records.  However, the most recent HCMC record is from January 2010.  At the hearing, the appellant indicated that he was regularly seeing a psychiatrist at HCMC.  The appellant further indicated that he believed they had requested the records.  (Tr. at p. 19)  However, there is no indication that the records have been associated with the claims file.  As the records are relevant to the appellant's claim, an attempt should be made to obtain them.

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The appellant was evaluated at a VA psychiatric examination in March 2010.  The VA examiner addressed the appellant's claim for an acquired psychiatric disability.  However, the VA examiner did not address whether the appellant had a disability manifested by blackouts that was related to service.  

Service treatment records from January 1982 through March 1982 reflect that the appellant had recurrent dizzy spells and one episode of passing out after he was hit in the head in January 1982.  A March 1982 medical consultation report reflects that the appellant reported having nonspecific dizziness and blackouts without seizure on multiple occasions, with no relationship to duties or exposure to any compounds or fumes.  The appellant had a normal neurological examination and the assessment was anxiety.  An October 2009 private mental health clinic record reflects that the appellant reported that he had blackouts at times, but could not recall the details of when the blackouts occurred.  As a lay person, the appellant is competent to report that he has a symptom capable of lay observation, such as blackouts.  The appellant's service treatment records reflect that he experienced blackouts in service.  At the October 2011 Board hearing, he stated that he first experienced blackouts after being hit in the head.  (Tr. at p. 11)  The October 2009 private mental health clinic record indicates that the appellant continued to experience blackouts.  Thus, the evidence indicates that the appellant may experience blackouts that are related to service.  Consequently, the Board finds that a VA examination is warranted to determine whether the appellant has a disability manifested by blackouts that is related to service, to include due to being hit in the head.  

Finally, the appellant's Social Security Administration records were associated with the claims file following the March 2010 VA psychiatric examination.  The March 2010 VA examiner found that the appellant had diagnoses of mood disorder, not otherwise specified, and anxiety disorder, not otherwise specified.  The records reflect that the appellant has been diagnosed with other mental disorders within one year prior to the appellant's claim and during the period on appeal.  An October 2009 psychological evaluation reflects that the appellant had an Axis I diagnosis of psychosis, not otherwise specified.  A January 2010 HCMC record reflects that the appellant was being treated for diagnoses of major depressive disorder, recurrent, with psychotic features, and posttraumatic stress disorder (PTSD).  The records do not indicate the etiology of the disorders.  Consequently, the Board finds that another VA examination is necessary so that the VA examiner can review all of the psychiatric treatment records in the claims file and determine whether the appellant has an acquired psychiatric disability that is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received mental health/psychiatric treatment and treatment for blackouts, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each medical treatment provider identified, to include the records from Missouri following his discharge from service and records from Hennepin County Medical Center.  (See October 2011 Board Hearing Transcript at p. 6, 18).  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.

2.  After any new records received have been associated with the claims file, schedule the appellant for a VA examination with an appropriate specialist to determine whether it is it is at least as likely as not that the appellant has a disability manifested by blackouts that is related to service, to include due to being hit on the head in service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  After any new records received have been associated with the claims file, schedule the appellant for a psychiatric examination to determine whether it is at least as likely as not that the appellant has an acquired psychiatric disability, to include mood disorder and/or anxiety disorder, that is related to service.

The VA examiner should consider and discuss the appellant's private psychiatric treatment records, including the diagnoses of psychosis, major depressive disorder and PTSD.  (See October 2009 psychological evaluation; January 2010 Hennepin County Mental Health Clinic record)

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a disability manifested by blackouts and entitlement to service connection for a psychiatric disability, to include mood disorder and/or anxiety disorder.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


